Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0092859 A1 to Neubardt.
Regarding claim 1, Neubardt discloses a processor for use with a surgical navigation system used for spinal surgery (Para [0010], wherein a system for determining and placing spinal implants or prostheses includes means for measuring a spatial change in position of vertebrae at an affected level of a patient's spine) that wherein the processor is programmed to execute: receiving an input dataset comprising one or more medical images, wherein each medical image includes an image of a spinal level of interest, one or more image-derived measurements for each medical image wherein the one or more image-derived measurements are selected from an alignment measurement, a lordosis measurement, a translation measurement, an angulation measurement, and a disc height measurement (Para [0040], wherein FIG. 13 is a radiographic image (plain x-ray) of the patient's spine in the POP, obtained from a scanner 104 in FIG. 12. The image, which may be taken and recorded digitally, is a plain lateral x-ray in which selected angles of lordosis and kyphosis associated with the motion segment are measured); allowing a user to specify a data presentation by selecting one or more of the image-derived measurements and by further selecting at least one of a minimum value and a maximum value (Para [0040-0041], wherein MRI images are preferred instead of plain x-rays so that anatomical characteristics of the patient's POP, as the maximum and POC, as the minimum, can be quantified, as the value, once the positions are determined. Radiographic MRI images of the patient's spine in the POP taken by scanner 104 are recorded, and FIG. 14 is the sagittal (lateral) view of the MRI taken with the patient in the POP, as the specified data presentation); identifying a specific image view corresponding to the data presentation wherein an output of an identification process is a reference to an image that corresponds to the user specified data presentation (Para [0041], wherein the lowest mobile segment (L5 S1) shows black disk on T2 weighted image (arrow), as the identified image view, consistent with degeneration and is therefore the presumed spinal level of pain,); and generating comparative data between a current status of the patient wherein the generated comparative data uses a measurement from one or more image captured intra-operatively via the surgical navigation system and the data presentation (Para [0042]-[0044] and [0055], wherein this position may be recalled during surgery. An MRI radiographic image of the spine in the POC is taken by scanner 104 and recorded, and FIG. 15 is the sagittal (lateral) view of the MRI taken with the patient in the POC. The lowest mobile segment (L5 S1) shows black disc consistent with degeneration (arrow) and is the presumed spinal level of pain. . . .[0044] The recorded images of the vertebral bones at the patient's POP and POC reveal and quantify the change in the configuration of the bones in terms of flexion, extension, lateral bending, rotation, translation, compression and distraction, as the comparative data).
Regarding claim 2, Neubardt discloses wherein the image-derived measurement includes measurements that are derivative to the measurements included in the input dataset (Para [0044], wherein data related to flexion, extension, lateral bending, rotation, translation, compression and distraction, are the derivative measurements).
Regarding claim 3, Neubardt discloses wherein the comparative data generated includes one or more of a generated image with a template, a generated image without a template, and a generated image compiled from multiple imaging modalities (Para [0034], wherein in steps 26 and 28, the change in the configuration of the patient's spine at the affected level in order for the patient to be without pain is then determined in terms of such parameters as spinal distraction (elongation), compression (loading), flexion (bending forward), extension (bending backward), lateral bending, translation and rotation. Data corresponding to the change in the spine configuration may be produced by medical image processing apparatus, as the change/template data).
Regarding computer readable medium claims 5-7 and the product of computer readable media claims 9-11 corresponding to steps of the processor of claims 1-3, Neubardt discloses a machine readable medium containing instructions stored on a non-transitory computer readable medium that, when executed by a computing device, cause the computing device to perform a method (Para [0036], wherein once the patient is under anesthesia, the apparatus may be configured or programmed to move the table into the position of comfort, thus guaranteeing that the spine will be fused or fixed in the position of comfort.)

Claims 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0219445 A1 to Liebschner et al (hereinafter ‘Liebschner’).
Regarding claim 4, Liebschner discloses a processor for use with a surgical navigation system used for spinal surgery (Para [0033] and [0039], wherein step 103 may further comprise acquiring fluoroscopic images while inserting a needle through the skin into the bone to guide the surgeon, . . . . the method 200 is preferably completely automated through software or a computer.) wherein the processor is programmed to execute: receiving a pre-operative dataset and an inter-operative dataset, wherein each of the pre-operative dataset and inter-operative dataset comprises one or more medical images containing a spine region of interest as well as a dataset of location values associated with a four-point registration of each vertebral body visible within the spine region of interest (Para [0040], wherein the image reconstruction method 200 may further comprise an image registration step 203. In order to visualize the bone cement in the frame of a CT scan, the images may be transformed such that the location of a pixel on the fluoroscopic image has a meaning in the 3-D CT space. In a vertebroplasty embodiment, the CT scan of vertebrae may be separated into individual spinal segments. Simulated projections may then be used to create pre-operative radiographs by summing the density along straight lines through the volume in each CT image. Preferably, the simulated projections are at matching angles to the fluoroscopic images, as the inter-operative dataset. Thus, for each projection angle of a given bone, a simulated projection may be used to depict the pre-operative state and a fluoroscopic radiograph may be used to depict the postoperative state. The two corresponding images have different resolutions and positions, and thus the process may generally comprise an image registration or alignment step 203. To register each fluoroscopic image with the corresponding simulated projection, the image registration step 203 may comprise identifying a quadrilateral bounded by four features ( points) of the spinal segment on each image and may additionally comprise translating, rotating and resealing the fluoroscopic image to match the simulated projection resolution and position (See FIG. 4).); allowing a user of the surgical navigation system to specify an input dataset for each vertebral body pair within the spine region of interest (Para [0041] and [0046], wherein once the image registration step 203 is performed, the bone cement bolus may be isolated in each image, creating a silhouette of the bolus at each projection angle as described in step 204. . . . The 2-D outline of the bolus may be traced on each image (FIG. 3). In typical embodiments, a combination of thresholding and manual outlining may be used to trace the bolus in the image, both thresholding and tracing is entered inherently by user, and . . . .wherein vertebroplasty was then performed on each of the six 3-level segments; every L1 and L3 vertebra, as the pair of the vertebrae, was then injected with 10 cc of PMMA, in a bi-pedicular injection scheme (two discrete injections, one through each lateral pedicle).); and rendering a block diagram of a spine, by using the four-point registration dataset from the input dataset selected by the user (Para [0018], wherein FIG. 3 shows fluoroscopic images of a spinal segment, as the vertebrae. The outlines of the PMMA were traced in the original (left), and labeled for easy identification as depicted on the right, as the block diagram of a spine).
Regarding the machine readable medium of claim 8 having instructions corresponding to steps of processor claim 4, Neubardt discloses a machine readable medium containing instructions stored on a non-transitory computer readable medium that, when executed by a computing device, cause the computing device to perform a method (Para [0039], wherein the method 200 is preferably completely automated through software or a computer)

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731.  The examiner can normally be reached on Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662